—In an action to foreclose a mortgage, the defendant Claude Richardson appeals from an order of the Supreme Court, Kings County (Alfano, J.H.O.), dated December 11, 1997, which, after a hearing to determine the validity of service of process, denied his motion to vacate a judgment of foreclosure and sale of the same court (Lott, J.), dated June 20, 1996, entered upon his default in appearing in the action.
Ordered that the order is affirmed, with costs.
The determination of the Supreme Court as to the credibility of the witnesses who testified at the hearing is entitled to great deference on appeal as it had the opportunity to see and hear the witnesses (see, Federal Natl. Mtge. Assn. v Roth, 240 AD2d 466; Citibank v Baronat, 238 AD2d 369; Citibank v Freund, 238 AD2d 299). The determination that the plaintiff properly served the summons and complaint upon the appellant is amply supported by the record (see, Avco Mtge. Co. v Ward, 255 AD2d 347; Leonard v Grimes, 246 AD2d 630). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.